         Case 1:18-cv-01108-RP Document 65 Filed 05/13/21 Page 1 of 1




                    UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF TEXAS
                          AUSTIN DIVISION
Melynda Michelle Fisher                   §
                                          §     CIVIL NO:
vs.                                       §     AU:18-CV-01108-RP
                                          §
Seton Family of Hospitals                 §

             ORDER RESETTING BENCH TRIAL BY VIDEO
       IT IS HEREBY ORDERED that the above entitled and numbered case is reset for
BENCH TRIAL BY VIDEO in Courtroom 4, on the Fifth Floor, United States Courthouse,
501 West Fifth Street, Austin, TX, on Monday, June 14, 2021 at 09:00 AM.

        IT IS SO ORDERED this 13th day of May, 2021.




                                          ______________________________
                                          ROBERT PITMAN
                                          UNITED STATES DISTRICT JUDGE
